DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 10, 16-19, 21, 23-26 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (Pub. No.: 2020/0128588), herein Xiong and Ying et al. (Pub. No.: 2018/0368117), Ying.

	As to claim 1, Xiong teaches the1As tAAs method for wireless communication at a user equipment (UE), 2comprising:  
	3determining to perform a random access procedure with a base station (Xiong Fig. 5 random access procedure with network equipment (base station)); 
	 4receiving a plurality of synchronization signal blocks of a set of 5synchronization signal blocks, wherein each random access occasion of a set of random 6access occasions corresponds to at least one synchronization signal block of the set of 7synchronization signal blocks (Xiong Fig. 21 a plurality of synchronization signal blocks of a set of a block set and [0393] different random access occasions corresponding to different synchronization signal blocks); 
	 8determining, for each synchronization signal block of the plurality of 9synchronization signal blocks, a received power and a value of one or more additional 10parameters for random access occasion selection (Xiong [0051] determining a target synchronization signal block according to the reference signal receiving power, and acquiring configuration information carried in the target synchronization signal block [0278] wherein the random access configuration information at least comprises random access channel configuration information, which is used for indicating time-frequency resources of the random access occasion corresponding to different synchronization signal blocks [0052] determining a random access channel and a random access preamble according to the configuration information, and determining the transmit power of the random access preamble according to the configuration information and the reference signal receiving power and [0058] computing the path loss (value of one or more parameters) of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss);
	wherein the one of more additional parameters 2comprise a congestion parameter, a latency parameter, a beam correspondence parameter, a 3beam pair link history parameter, or a combination thereof (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss) 
; and 
	11transmitting, to the base station, a first message of the random access 12procedure in a random access occasion selected from the set of random access occasions 13based at least in part on the received power and the value of the one or more additional 14parameters (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss [0350] Step 2004, transmitting the random access preamble on the random access channel according to the transmit power)
 
	Xiong does not teach

	wherein the first message comprises a message 1 of a four-step random access procedure or a message A of a two-step random access procedure.

	However Ying does teach

	wherein the first message comprises a message 1 of a four-step random access procedure or a message A of a two-step random access procedure  (Ying [0200] Also, a random-access procedure may be performed between the gNB and the UE. For example, the random-access procedure may include a contention based random access procedure and a non-contention based random access procedure. For instance, the contention based random access procedure may be a 4-step procedure which includes a message 1 (Msg.1), a message 2 (Msg.2), a message 3 (Msg.3), and a message 4 (Msg.4)z0

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xiong with Ying, because Ying teaches us [0091] In some approaches, different transmissions may share the same resource for efficiency (i.e., contention based UL transmission). Some kinds of resource sharing are described as follows.
	
	1 As to claim 18, Xiong teaches an1As tAAs apparatus for wireless communication at a user equipment (UE), 2 comprising:  Attorney Docket No. PR677 (103038.0874)Qualcomm Ref. No. 192873 
	53 3a processor (Xiong Fig. 3 controller), 
	4memory coupled with the processor (Xiong Fig. 3 storage),; and  
	5instructions stored in the memory and executable by the processor to cause the 6apparatus to (Xiong Fig. 3 storage):  
	7determine to perform a random access procedure with a base station (Xiong Fig. 5 random access procedure with network equipment (base station));  
	 8receive a plurality of synchronization signal blocks of a set of 9synchronization signal blocks, wherein each random access occasion of a set of 10random access occasions corresponds to at least one synchronization signal block of 11the set of synchronization signal blocks (Xiong Fig. 21 a plurality of synchronization signal blocks of a set of a block set and [0393] different random access occasions corresponding to different synchronization signal blocks);  
	 12determine, for each synchronization signal block of the plurality of 13synchronization signal blocks, a received power and a value of one or more additional 14parameters for random access occasion selection (Xiong [0051] determining a target synchronization signal block according to the reference signal receiving power, and acquiring configuration information carried in the target synchronization signal block [0278] wherein the random access configuration information at least comprises random access channel configuration information, which is used for indicating time-frequency resources of the random access occasion corresponding to different synchronization signal blocks [0052] determining a random access channel and a random access preamble according to the configuration information, and determining the transmit power of the random access preamble according to the configuration information and the reference signal receiving power and [0058] computing the path loss (value of one or more parameters) of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss); and  
	wherein the one of more additional parameters 2comprise a congestion parameter, a latency parameter, a beam correspondence parameter, a 3beam pair link history parameter, or a combination thereof (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss) 
	15transmit, to the base station, a first message of the random access 16procedure in a random access occasion selected from the set of random access 17occasions based at least in part on the received power and the value of the one or 18more additional parameters (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss [0350] Step 2004, transmitting the random access preamble on the random access channel according to the transmit power)
  	
	Xiong does not teach

	wherein the first message comprises a message 1 of a four-step random access procedure or a message A of a two-step random access procedure.

	However Ying does teach

	wherein the first message comprises a message 1 of a four-step random access procedure or a message A of a two-step random access procedure  (Ying [0200] Also, a random-access procedure may be performed between the gNB and the UE. For example, the random-access procedure may include a contention based random access procedure and a non-contention based random access procedure. For instance, the contention based random access procedure may be a 4-step procedure which includes a message 1 (Msg.1), a message 2 (Msg.2), a message 3 (Msg.3), and a message 4 (Msg.4)z0

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xiong with Ying, for the same reasons stated in claim 1.
1 	As to claim 25, Xiong teaches an1As tAAs apparatus for wireless communication at a user equipment (UE), 2comprising:  
	3means for determining to perform a random access procedure with a base station (Xiong Fig. 5 random access procedure with network equipment (base station));  
  Attorney Docket No. PR677 (103038.0874)Qualcomm Ref. No. 192873 55 
	5means for receiving a plurality of synchronization signal blocks of a set of 6synchronization signal blocks, wherein each random access occasion of a set of random 7access occasions corresponds to at least one synchronization signal block of the set of 8synchronization signal blocks (Xiong Fig. 21 a plurality of synchronization signal blocks of a set of a block set and [0393] different random access occasions corresponding to different synchronization signal blocks);   
	 9means for determining, for each synchronization signal block of the plurality 10of synchronization signal blocks, a received power and a value of one or more additional 11parameters for random access occasion selection (Xiong [0051] determining a target synchronization signal block according to the reference signal receiving power, and acquiring configuration information carried in the target synchronization signal block [0278] wherein the random access configuration information at least comprises random access channel configuration information, which is used for indicating time-frequency resources of the random access occasion corresponding to different synchronization signal blocks [0052] determining a random access channel and a random access preamble according to the configuration information, and determining the transmit power of the random access preamble according to the configuration information and the reference signal receiving power and [0058] computing the path loss (value of one or more parameters) of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss); and 
	wherein the one of more additional parameters 2comprise a congestion parameter, a latency parameter, a beam correspondence parameter, a 3beam pair link history parameter, or a combination thereof (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss) 
	 12means for transmitting, to the base station, a first message of the random 13access procedure in a random access occasion selected from the set of random access 14occasions based at least in part on the received power and the value of the one or more 15additional parameters (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss [0350] Step 2004, transmitting the random access preamble on the random access channel according to the transmit power)
  
	Xiong does not teach

	wherein the first message comprises a message 1 of a four-step random access procedure or a message A of a two-step random access procedure.

	However Ying does teach

	wherein the first message comprises a message 1 of a four-step random access procedure or a message A of a two-step random access procedure  (Ying [0200] Also, a random-access procedure may be performed between the gNB and the UE. For example, the random-access procedure may include a contention based random access procedure and a non-contention based random access procedure. For instance, the contention based random access procedure may be a 4-step procedure which includes a message 1 (Msg.1), a message 2 (Msg.2), a message 3 (Msg.3), and a message 4 (Msg.4)z0

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xiong with Ying, for the same reasons stated in claim 1.

1 	As to claim 30, Xiong teaches an1As tAAs non-transitory computer-readable medium storing code for wireless 2communication at a user equipment (UE), the code comprising instructions executable by a 3processor to:  
	4determine to perform a random access procedure with a base station (Xiong Fig. 5 random access procedure with network equipment (base station));  
	 5receive a plurality of synchronization signal blocks of a set of synchronization 6signal blocks, wherein each random access occasion of a set of random access occasions 7corresponds to at least one synchronization signal block of the set of synchronization signal 8blocks (Xiong Fig. 21 a plurality of synchronization signal blocks of a set of a block set and [0393] different random access occasions corresponding to different synchronization signal blocks);    
	9determine, for each synchronization signal block of the plurality of 10synchronization signal blocks, a received power and a value of one or more additional 11parameters for random access occasion selection (Xiong [0051] determining a target synchronization signal block according to the reference signal receiving power, and acquiring configuration information carried in the target synchronization signal block [0278] wherein the random access configuration information at least comprises random access channel configuration information, which is used for indicating time-frequency resources of the random access occasion corresponding to different synchronization signal blocks [0052] determining a random access channel and a random access preamble according to the configuration information, and determining the transmit power of the random access preamble according to the configuration information and the reference signal receiving power and [0058] computing the path loss (value of one or more parameters) of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss); and 
	wherein the one of more additional parameters 2comprise a congestion parameter, a latency parameter, a beam correspondence parameter, a 3beam pair link history parameter, or a combination thereof (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss) 
	12transmit, to the base station, a first message of the random access procedure in 13a random access occasion selected from the set of random access occasions based at least in part on the received power and the value of the one or more additional parameters (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss [0350] Step 2004, transmitting the random access preamble on the random access channel according to the transmit power)
	Xiong does not teach

	wherein the first message comprises a message 1 of a four-step random access procedure or a message A of a two-step random access procedure.

	However Ying does teach

	wherein the first message comprises a message 1 of a four-step random access procedure or a message A of a two-step random access procedure  (Ying [0200] Also, a random-access procedure may be performed between the gNB and the UE. For example, the random-access procedure may include a contention based random access procedure and a non-contention based random access procedure. For instance, the contention based random access procedure may be a 4-step procedure which includes a message 1 (Msg.1), a message 2 (Msg.2), a message 3 (Msg.3), and a message 4 (Msg.4)z0

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xiong with Ying, for the same reasons stated in claim 1.

1 	As to claim 2, the combination of Xiong and Ying teach the1As tAAs method of claim 1, wherein the one of more additional parameters 2comprises a congestion parameter for the synchronization signal block, the method further 3comprising:  4selecting, based at least in part on the received power and the value of the 5congestion parameter associated with a synchronization signal block of the plurality of 6synchronization signal blocks, the random access occasion corresponding to the 7synchronization signal block (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss [0355] The random access channel consists of multiple random access occasions, one of them is used for transmitting a random access preamble, and different random access occasions correspond to different synchronization signal blocks [0052] determining a random access channel and a random access preamble according to the configuration information, and determining the transmit power of the random access preamble according to the configuration information and the reference signal receiving power)
	Claims 119 and 26 is rejected for the same reasons stated in claim 2. 

	1As AAS As to claim 4, the combination of Xiong and Ying teach 1As tAAsthe method of claim 2, wherein selecting the random access occasion 2corresponding to the synchronization signal block comprises:  3determining that the received power reduced by the value of the congestion 4parameter for the synchronization signal block is greater than each other received power 5reduced by a corresponding value of the congestion parameter for each other synchronization 6signal block of the plurality of synchronization signal blocks (Xiong [0289] selecting a synchronization signal block corresponding to the reference signal receiving power with the largest value among the reference signal receiving powers as a target synchronization signal block)


	1 As to claim 5, the combination of Xiong and Ying teach the1As tAAs method of claim 2, wherein selecting the random access occasion 2corresponding to the synchronization signal block comprises:  3identifying, for each synchronization signal block of the plurality of 4synchronization signal blocks, a selection probability value based at least in part on the 5received power and the value of the congestion parameter (Xiong [0290] selecting synchronization signal blocks corresponding to multiple reference signal receiving powers higher than a first preset threshold among the reference signal receiving powers, and randomly selecting one synchronization signal block as a target synchronization signal block with an the equivalent probability among the selected synchronization signal blocks); and  6selecting the random access occasion corresponding to the synchronization 7signal block based at least in part on the selection probability value corresponding to the 8synchronization signal block (Xiong [0290] selecting synchronization signal blocks corresponding to multiple reference signal receiving powers higher than a first preset threshold among the reference signal receiving powers, and randomly selecting one synchronization signal block as a target synchronization signal block with an the equivalent probability among the selected synchronization signal blocks);   

	As to claim 10, the combination of Xiong and Ying teach the1As tAAs method of claim 1, wherein the one of more additional parameters 2comprises a beam correspondence parameter, the method further comprising:  3selecting, based at least in part on the received power and the value of the 4beam correspondence parameter associated with the random access occasion corresponding 5to the synchronization signal block, the random access occasion corresponding to the 6synchronization signal block (Xiong [0289] selecting a synchronization signal block corresponding to the reference signal receiving power with the largest value among the reference signal receiving powers as a target synchronization signal and [0293] selecting the synchronization signal block with the smallest path loss (beam correspondence parameter) as the target synchronization signal block)
Claim 21 is rejected for the same reasons stated in claim 10.


	1 As to claim 17, the combination of Xiong and Ying teach the1As tAAs method of claim 1, wherein the first message of the random access 2procedure comprises a message 1 of a four-step random access procedure or a message A of a 3two-step random access procedure, the method further comprising:  4monitoring, on a received beam that is based at least in part on the random 5access occasion selected to transmit the first message of the random access procedure, for a 6message 2 of the four-step random access procedure or for a message B of the two-step 7random access procedure (Xiong Fig. 5 step 1 message 1 of a four step random access procedure and receiving a RAR message 2 of the four step procedure)

Claim 124 is rejected for the same reasons stated in claim 17.


Claims 3, 6, 7, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, Ying and 1ClaimJo et al. (Pub. No.: 2012/0163179), herein Jo.

1As to 	As to claim 3, the combination of Xiong and Ying teach the1As tAAs method of claim 2,

	 507selecting the random access occasion based at least in part on the received 8power and the value of the congestion parameter (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss [0355] The random access channel consists of multiple random access occasions, one of them is used for transmitting a random access preamble, and different random access occasions correspond to different synchronization signal blocks [0052] determining a random access channel and a random access preamble according to the configuration information, and determining the transmit power of the random access preamble according to the configuration information and the reference signal receiving power)


	Xiong nor Ying teach
	 wherein selecting the random access occasion 2based at least in part on the received power and the value of the congestion parameter 3comprises:  4determining the value of the congestion parameter based at least in part on a 5backoff indication, a number of contention resolution failures, a number of media access control subheaders, or a combination thereof; and  Attorney Docket No. PR677 (103038.0874)Qualcomm Ref. No. 192873 507selecting the random access occasion based at least in part on the received 8power and the value of the congestion parameter.  

	However Jo does teach

	wherein selecting the random access occasion 2based at least in part on the received power and the value of the congestion parameter 3comprises:  
	4determining the value of the congestion parameter based at least in part on a 5backoff indication, a number of contention resolution failures, a number of media access control subheaders, or a combination thereof (Jo [0015] the congestion level (parameter) is determined according to backoff time); and  
	Attorney Docket No. PR677 (103038.0874)Qualcomm Ref. No. 192873
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xiong and Ying with Jo, because Jo [0100] teaches us the backoff times that RS1 and RS2 wait before transmitting the help request message and the help response message may vary according to the RS congestion level.

	1As t As to claim 6, the combination of Xiong, Ying and Jo teach the method of claim 2, wherein selecting the random access occasion 2corresponding to the synchronization signal block comprises:  3identifying that a value of the congestion parameter associated with at least 4one synchronization signal block of the plurality of synchronization signal blocks has 5exceeded a threshold value associated with a backoff indication, a number of contention 6resolution failures, or a combination thereof (Jo [0015] the congestion level (parameter) is determined according to backoff time and Xiong [0294] selecting synchronization signal blocks corresponding to multiple path losses lower than a second preset threshold); and  7excluding the at least one synchronization signal block from selection by the 8UE based at least in part on the identifying (Xiong [0293] selecting the synchronization signal block with the smallest path loss as the target synchronization signal block) 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xiong and Ying with Jo, because Jo [0100] teaches us the backoff times that RS1 and RS2 wait before transmitting the help request message and the help response message may vary according to the RS congestion level.


	As to claim 7, the combination of Xiong, Ying and Jo teach the1As t method of claim 1, wherein the one of more additional parameters 2comprises a timing parameter, the method further comprising:  3selecting, based at least in part on the received power and the value of the 4timing parameter associated with the random access occasion corresponding to the 5synchronization signal block, the random access occasion corresponding to the synchronization signal block (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power and Jo [0015] the congestion level (parameter) is determined according to backoff time and Xiong [0293] selecting the synchronization signal block with the smallest path loss (congestion parameter) as the target synchronization signal block)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xiong and Ying with Jo for the same reasons stated in claim 3.
	
	Claims 120 and 27 are rejected for the same reasons stated in claim 7.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, Ying, Jo and Qian et al. (Pub. No.: 2020/0154377), herein Qian.

As to claim 8, the combination of Xiong, Ying and Jo teach the1As t method of claim 7,

Xiong, Ying nor Jo teach

 wherein selecting the random access occasion 2corresponding to the synchronization signal block comprises:  3excluding at least one random access occasion of the set of random access 4occasions based at least in part on determining that the at least one random access occasion 5exceeds a latency threshold for the timing parameter.  

However Qian does teach

wherein selecting the random access occasion 2corresponding to the synchronization signal block comprises: 3excluding at least one random access occasion of the set of random access 4occasions based at least in part on determining that the at least one random access occasion 5exceeds a latency threshold for the timing parameter (Qian [0127] select the random access occasion with a minimum delay to transmit the preamble sequences)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xiong, Ying and Jo, with Qian, because Qian [0127] teaches us the terminal may select the random access occasions to transmit the preamble sequences according to the predetermined criterions.

	As to claim 9, the combination of Xiong, Ying, Jo and Qian teach the1AsAAAS t method of claim 7, wherein selecting the random access occasion 2corresponding to the synchronization signal block comprises:  3determining two or more synchronization signal blocks of the plurality of 4synchronization signal blocks associated with a received power that satisfies a received 5power threshold (Xiong [0355] The random access channel consists of multiple random access occasions, one of them is used for transmitting a random access preamble, and different random access occasions correspond to different synchronization signal blocks and [0056] selecting synchronization signal blocks corresponding to multiple reference signal receiving powers higher than a first preset threshold among the reference signal receiving powers,);  6identifying two or more random access occasions corresponding to the two or 7more synchronization signal blocks (Xiong [0056] selecting synchronization signal blocks corresponding to multiple reference signal receiving powers higher than a first preset threshold among the reference signal receiving powers); and  8selecting the random access occasion from the two or more random access 9occasions based at least in part on the random access occasion being closest in time, the value 10of the timing parameter corresponding to the random access occasion being the closest in 11time (Qian [0127] another possible criterion may be set to select the random access occasion in the current (closest in time) radio frames)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xiong, Ying and Jo, with Qian, because Qian [0127] teaches us the terminal may select the random access occasions to transmit the preamble sequences according to the predetermined criterions.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, Ying and Lee et al. (Pub. No.: 2020/0187258), herein Lee.

	As to claim 11, the combination of Xiong and Ying teach the1As tAAs method of claim 10,

Xiong nor Ying teach

further comprising:  2excluding at least one synchronization signal block of the plurality of 3synchronization signal blocks from selection by the UE based at least in part on identifying 4that the UE previously failed to receive a random access response from the base station using 5a beam pair link associated with the least one synchronization signal block.  

However Lee does teach

further comprising:  2excluding at least one synchronization signal block of the plurality of 3synchronization signal blocks from selection by the UE based at least in part on identifying 4that the UE previously failed to receive a random access response from the base station using 5a beam pair link associated with the least one synchronization signal block (Lee [0113] If the UE performs N access attempts but fails to receive a random access response in response to a transmitted random access preamble or determines that contention resolution is not successful, the UE may change the first threshold value to a second threshold value. That is, the UE may reselect one or more beams having a quality of the second threshold value or higher)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xiong and Ying with Lee, because Lee teaches us [0111] The UE may reselect one or more beams having a quality of the adjusted threshold value or higher. The UE may retransmit one or more random access preambles using the reselected beams in the next access attempt. In this case, the reselected beams may be at least partially different from the previously selected beams.

Claims 12-15, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, Ying and Jeong et al. (Pub. No.: 2014/0376466), herein Jeong

	1 As to claim 12, the combination of Xiong and Ying teach the1As tAAs method of claim 10, 

	Xiong nor Ying teach

	wherein selecting the random access occasion 2 corresponding to the synchronization signal block comprises:  Attorney Docket No. PR677 (103038.0874)Qualcomm Ref. No. 192873 52 3determining that the value of the beam correspondence parameter for the 4synchronization signal block corresponding to the random access occasion exceeds each 5other value of the beam correspondence parameter for each other synchronization signal 6block of the plurality of synchronization signal blocks
However Jeong does teach

	wherein selecting the random access occasion 2 corresponding to the synchronization signal block comprises:  Attorney Docket No. PR677 (103038.0874)Qualcomm Ref. No. 192873 52 3determining that the value of the beam correspondence parameter for the 4synchronization signal block corresponding to the random access occasion exceeds each 5other value of the beam correspondence parameter for each other synchronization signal 6block of the plurality of synchronization signal blocks (Jeong [0089] the MS can measure the path loss using the reference signal received from the BS. After determining the path loss, the MS can generate the modified beam subset by excluding some beams based on the path loss. For example, the MS can exclude the beam having the path loss greater than a threshold.)  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xiong and Ying with Jeong , because Jeong [0102] when the MS attempts the network access using the plurality of the beams in the wireless communication system, the random access is fulfilled adaptively according to the channel condition of the MS and thus the average network access time reduces.


	As to claim 13, the combination of Xiong and Ying teach the1As tAAs method of claim 1, selecting the random access occasion corresponding to a synchronization 5signal block of the plurality of synchronization signal blocks based at least in part on the received power (Xiong [0051] determining a target synchronization signal block according to the reference signal receiving power)

	Xiong nor Ying teach
	wherein the one of more additional parameters 2comprises a beam pair link history parameter for the synchronization signal block, the 3method further comprising:  4selecting the random access occasion corresponding to a synchronization 5signal block of the plurality of synchronization signal blocks based at least in part on the value of a beam pair link history parameter associated with the 7synchronization signal block.  

	However Jeong does teach

	wherein the one of more additional parameters 2comprises a beam pair link history parameter for the synchronization signal block, the 3method further comprising:  4selecting the random access occasion corresponding to a synchronization 5signal block of the plurality of synchronization signal blocks based at least in part on the value of a beam pair link history parameter associated with the 7synchronization signal block (Jeong [0086] the MS can select one beam subset based on at least one of the history about the successful preamble transmission in the past random access and the number of the beams)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xiong and Ying with Jeong , because Jeong claim 6 teaches us if a preamble transmission for the random access of one beam subset is successful, updating the history for the one beam subset.
Claim 122 is rejected for the same reasons stated in claim 13.

	1As to come As  As to claim 14, the combination of Xiong, Ying and Jeong teach the method of claim 13, wherein the beam pair link history parameter 2indicates that the synchronization signal block is associated with a beam pair link previously 3established between the UE and the base station (Jeong [0086] the MS can select one beam subset based on at least one of the history about the successful preamble transmission in the past random access and the number of the beams)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xiong and Ying with Jeong , because Jeong claim 6 teaches us if a preamble transmission for the random access of one beam subset is successful, updating the history for the one beam subset.


	1 As to claim 15, the combination of Xiong, Ying and Jeong teach the method of claim 13, wherein the beam pair link history parameter 2indicates that the synchronization signal block is associated with a beam pair link that has 3failed fewer than a threshold number of times (Jeong [0086] the MS can select one beam subset based on at least one of the history about the successful (failed fewer than a threshold) preamble transmission in the past random access and the number of the beams)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xiong and Ying with Jeong , because Jeong claim 6 teaches us if a preamble transmission for the random access of one beam subset is successful, updating the history for the one beam subset.

	1As t As to claim 29, the combination of Xiong, Ying and Jeong teach the apparatus of claim 25, wherein the one of more additional 2parameters comprises a beam pair link history parameter for the synchronization signal block, 3the apparatus further comprising:  4means for selecting the random access occasion corresponding to a 5synchronization signal block of the plurality of synchronization signal blocks based at least in 6part on the received power and the value of the congestion parameter associated with the 7synchronization signal block ( (Xiong [0290] selecting a synchronization signal block corresponding to the reference signal receiving power [0291] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers and selecting the target synchronization signal block according to the path loss [0355] The random access channel consists of multiple random access occasions, one of them is used for transmitting a random access preamble, and different random access occasions correspond to different synchronization signal blocks [0052] determining a random access channel and a random access preamble according to the configuration information, and determining the transmit power of the random access preamble according to the configuration information and the reference signal receiving power)
Jeong [0086] the MS can select one beam subset based on at least one of the history about the successful preamble transmission in the past random access and the number of the beams 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xiong and Ying with Jeong , because Jeong claim 6 teaches us if a preamble transmission for the random access of one beam subset is successful, updating the history for the one beam subset.


Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. With respect to claim 1 and the other independent claims. The applicant states Xiong fails to show determining for each SSB of a plurality of SSBs a received power and a value of one or more additional parameters (applicant remarks page 2 last paragraph). The examiner respectfully disagrees. Xiong teaches us [0058] computing the path loss of each synchronization signal block according to each of the reference signal receiving powers. Therefore the examiner is using the path loss as one of the additional parameters furthermore, the claims states “wherein the one of more additional parameters 2comprise a congestion parameter, a latency parameter, a beam correspondence parameter, a 3beam pair link history parameter, or a combination thereof.” The examiner is interpreting the congestion parameter to be the path loss. Based on the broadest reasonable interpretation, a congestion parameter can be several factors.  For this reason the examiner maintains the rejection. 


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467